Citation Nr: 0831075	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation, effective February 2005.  

In June 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of symptoms including poor sleep, 
nightmares, depression, anxiety, hypervigilance, poor 
concentration, detachment, isolative behavior, irritability, 
memory loss, and concentration deficit; objectively, the 
veteran had anxiety and depression, was fully oriented, 
displayed no ritualistic behavior, delusions or 
hallucinations, and was able to maintain basic hygiene.  




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records.  The 
veteran was also provided a VA examination in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran is 
assigned a 50 percent for his service-connected PTSD pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  That code 
section evaluates PTSD under the general rating formula for 
mental disorders.  Such general rating formula provides a 50 
percent rating where the evidence demonstrates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.  

The evidence of record does not demonstrate any obsessional 
rituals or impaired impulse control.  To the contrary, the 
veteran's behavior was appropriate upon VA examination in May 
2006 and in October 2007.  In fact, both the May 2006 and 
October 2007 VA examiners expressly noted the absence of 
inappropriate or abnormal behavior.  Moreover, while the 
veteran reported during the May 2006 VA examination that his 
mind wanders and he becomes easily distracted, the overall 
evidence of record does not establish deficit in oral 
communication such as to warrant an increased rating.  
Rather, the veteran's speech was described as linear and 
coherent during the May 2006 VA examination and appropriate 
for rate, volume, prosody, and fluency during the October 
2007 VA examination.  Furthermore, as noted in an earlier 
February 2005 VA outpatient treatment record, a VA 
psychologist stated that the veteran's thought processes were 
clear, coherent, with logical progression, and thought 
content and language comprehension were within normal limits.  
The Board also notes that both VA examination reports fail to 
show evidence of panic attacks.  

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
To the contrary, the October 2007 VA examination report noted 
that the veteran was oriented to person, place, time, and 
situation.  He was described as being appropriately dressed 
and groomed.  Similarly, the May 2006 VA examiner reported 
the veteran being casually but neatly and cleanly dressed, 
demonstrating good personal hygiene.  On the other hand, the 
Board points out that on two occasions, the veteran was 
described as having disheveled grooming and attire as noted 
in January and February 2007 VA outpatient treatment notes.  
Although the veteran's appearance was not considered 
appropriate on those isolated occasions, VA outpatient 
treatment records before and thereafter repeatedly describe 
the veteran as being adequately groomed and appropriately 
dressed.  He was also noted as capable of maintaining his 
personal hygiene and performing his activities of daily 
living (ADL).  Therefore, his hygiene habits do not support a 
higher evaluation.  

The Board acknowledges consistent findings of depression.  
However, the evidence fails to demonstrate that such 
depression has affected the veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
Diagnostic Code 9411.  Even though the veteran's insight and 
judgment were reported as being poor in April and June 2007 
VA outpatient treatment reports, and "marginal" during the 
October 2007 VA examination, overall his insight and judgment 
have been described as fair, good, and intact.  For example, 
in numerous VA outpatient records dated from 2005 to 2007, 
the psychologist described his insight and judgment as intact 
and good.  It was also noted that he demonstrated an 
understanding in education as well as a fair to good insight 
in January 2007 while undergoing PTSD treatment at his local 
VA facility.  

The veteran has also had some suicidal thoughts, as indicated 
in the May 2006 and October 2007 VA examination reports, a 
February 2005 PTSD assessment report, and June and August 
2005 VA outpatient treatment reports.  However, on each 
occasion when the veteran admitted to having suicidal 
ideation, he denied having a current plan or intent.  
Moreover, suicidal and homicidal ideation was otherwise very 
frequently denied by the veteran in the remainder of the 
treatment record.  Therefore, the evidence does not 
sufficiently demonstrate a disability picture commensurate 
with the next-higher 70 percent evaluation for any portion of 
the rating period on appeal.  

The Board also recognizes the veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Here, the clinical evidence contains GAF scores ranging from 
40 to 50.  In particular, a February 2005 VA PTSD assessment 
report reflected a GAF score of 40, and a GAF score of 41 was 
reported in an October 2006 VA outpatient treatment note.  
During the May 2006 VA examination, the veteran was assigned 
a GAF score of 50, and in the October 2007 VA examination 
report, a GAF score of 45 was assigned to the veteran.  In 
this regard, a score of 31 to 40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score from 41 to 50 is indicative 
of denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  As noted, such GAF 
scores are indicative of serious symptoms, but the evidence 
as a whole does not justify assignment of the next-higher 70 
percent rating as will be discussed below.

The overall evidence throughout the rating period on appeal 
reveals a disability picture characterized by symptoms 
including poor sleep, nightmares, depression, anxiety, 
detachment, isolative behavior, hypervigilance, anger, 
irritability, exaggerated startle response, and memory and 
concentration deficit, as reflected in VA outpatient 
treatment records dated from February 2005 to March 2008 and 
from the veteran's May 2006 and October 2007 VA examination 
reports.  The claims folder also contains letters which note 
the veteran's PTSD symptoms as well as other events in his 
life that have intensified his PTSD symptoms.  One such 
letter written by the veteran's brother dated October 2006 
states that the veteran's wife died on November [redacted], 2005, 
which is the "anniversary" day of the veteran going to 
Vietnam.  In another letter dated October 2006, the veteran's 
friend, R.M., describes him as having strange reactions and 
behavior due to his PTSD.  Also, a VA nurse practitioner 
stated in an October 2006 letter that the veteran is 
"permanent and totally disabled . . . [with] no likelihood 
for improvement of his condition."  The Board also notes 
that the veteran lost many of his personal belongings during 
Hurricane Katrina.  

While the October 2007 VA examiner indicates that the 
combination of the hurricane and death of wife on the 
anniversary date of Vietnam likely increased his 
symptomatology regarding his PTSD, the evidence does not 
indicate that her death and the hurricane escalated his 
overall symptomatology such as to enable a grant of the next-
higher 70 percent rating.  Rather, at the April 2008 hearing 
before the undersigned, the veteran continued to describe 
symptomatology consistent with that already demonstrated in 
the record.  Specifically, he endorsed anxiety, depression, 
sleep impairment, nightmares, isolative behavior, memory 
problems, panic attacks, and suicidal ideation.  These 
symptoms are most nearly approximated by the currently 
assigned 50 percent rating.  Indeed, as already demonstrated, 
the majority of the criteria for a 70 percent rating have not 
been met here, and as previously stated, the veteran's 
contentions of panic attacks as well as suicidal ideation 
appear to have been only isolated manifestations of such 
symptomatology, as the medical records are otherwise negative 
for any evidence of panic attacks and suicidal ideation with 
an intent and plan.  For these reasons, the veteran's overall 
level of social and occupational impairment is not found to 
rise to the level of a 70 percent rating.

In conclusion, the currently assigned 50 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


